 



EXHIBIT 10.3
FOURTH AMENDED PATENT AND TRADEMARK SECURITY AGREEMENT
     THIS FOURTH AMENDED PATENT AND TRADEMARK SECURITY AGREEMENT (this
“Agreement”) is made as of June 28, 2006, by and among Sutura, Inc., a Delaware
corporation (the “Company”), Pandora Select Partners, L.P., a British Virgin
Islands limited partnership (“Pandora”), Whitebox Hedged High Yield Partners,
L.P., a British Virgin Islands limited partnership (“WHHY”), Whitebox
Convertible Arbitrage Partners, L.P., a British Virgin Islands limited
partnership (“WCAP”), Whitebox Intermarket Partners, L.P., a British Virgin
Islands limited partnership (“WIP”), and Gary S. Kohler (“Kohler”) and Scot W.
Malloy (“Malloy”), each residents of the State of Minnesota. Pandora, WHHY,
WCAP, WIP, Kohler and Malloy are referred to herein individually as a “Secured
Party” and together as the “Secured Parties.”
RECITALS
     A. The Company, Pandora, WHHY, WCAP, WIP, Kohler and Malloy entered into a
Purchase Agreement dated September 17, 2004 (the “Original Purchase Agreement”),
pursuant to which Pandora, WHHY, WCAP, WIP, Kohler and Malloy each purchased a
convertible promissory note and a warrant to purchase shares of the Company’s
common stock (“Sutura Stock”) from Sutura in consideration of a collective
$6,550,000 loan (the “Original Loan”).
     B. As a condition to making the Original Loan, the Company pledged to the
Secured Parties all of the Company’s assets pursuant to the terms of a Security
Agreement dated September 17, 2004 (the “Original Security Agreement”). The
Original Security Agreement provided, among other things, for the grant by the
Company to the Secured Parties of a first priority security interest in all of
the Company’s property and assets, including, without limitation, its patents
and patent applications, its trademarks, service marks and trade names, and its
applications for registration of such trademarks, service marks and trade names.
Pursuant to the Original Security Agreement, the Company executed and delivered
to the Secured Parties a Patent and Trademark Security Agreement dated
September 17, 2004 (the “Original Patent and Trademark Security Agreement”) for
filing with the United States Patent and Trademark Office (the “PTO”), and any
other relevant recording systems in any domestic or foreign jurisdiction, as
further evidence of and to effectuate such grant of security interests in such
patents and patent applications, trademarks, service marks and trade names, and
applications for registration of such trademarks, service marks and trade names,
and the other general intangibles described therein.
     C. The Company, Pandora, WHHY and WIP entered into a second Purchase
Agreement dated March 24, 2005 (the “Second Purchase Agreement”), pursuant to
which Pandora, WHHY and WIP each purchased an additional convertible promissory
note and an additional warrant to purchase Sutura Stock from the Company in
consideration of a collective $3,000,000 loan.
     D. The Company and the Secured Parties entered into an Amended Security
Agreement dated March 24, 2005 (the “March 2005 Security Agreement”), which
superseded and replaced the Original Security Agreement, and an Amended Patent
and Trademark Security

 



--------------------------------------------------------------------------------



 



Agreement dated March 24, 2005 (the “March 2005 Patent and Trademark Security
Agreement"), which superceded and replaced the Original Patent and Trademark
Security Agreement.
     E. The Company, Pandora, WHHY, WCAP and WIP entered into a third Purchase
Agreement dated September 7, 2005 (the “Third Purchase Agreement”), pursuant to
which Pandora, WHHY, WCAP and WIP each purchased an additional convertible
promissory note and an additional warrant to purchase Sutura Stock from the
Company in consideration of a collective $7,000,000 new loan.
     F. The Company and the Secured Parties entered into a Second Amended
Security Agreement dated September 7, 2005 (the “September 2005 Security
Agreement”), which superceded and replaced the March 2005 Security Agreement,
and a Second Amended Patent and Trademark Security Agreement dated September 7,
2005 (the “September 2005 Patent and Trademark Security Agreement”), which
superceded and replaced the March 2005 Patent and Trademark Security Agreement.
     G. Pandora, WHHY, WCAP and WIP each purchased an additional convertible
promissory note dated June 7, 2006 in consideration of a collective $500,000 new
loan to the Company, and the Company and the Secured Parties entered into a
Third Amended Security Agreement dated June 7, 2006 (the “June 7, 2006 Security
Agreement”), which superceded and replaced the September 2005 Security
Agreement, and a Third Amended Patent and Trademark Security Agreement dated
June 7, 2006 (the “June 7, 2006 Patent and Trademark Security Agreement”), which
superceded and replaced the September 2005 Patent and Trademark Security
Agreement.
     H. Pandora, WHHY, WCAP and WIP are each purchasing an additional
convertible promissory note on the date hereof in consideration of a collective
$500,000 new loan to the Company.
     I. The Company and the Secured Parties have entered into a Fourth Amended
Security Agreement as of this date (the “New Security Agreement”), which
supercedes and replaces the June 7, 2006 Security Agreement, and desire to enter
into this Agreement which will supercede and replace the June 7, 2006 Patent and
Trademark Security Agreement.
     Capitalized terms used herein not otherwise defined herein shall have the
same meaning as set forth in the New Security Agreement.
     Accordingly, the Company and Secured Parties hereby agree as follows:
SECTION 1 Security Interest.
     (a) As security for the payment and performance of the Obligations (as
defined in the New Security Agreement), the Company hereby grants to each
Secured Party a security interest in and mortgage to all of the Company’s right,
title and interest in, to and under the following property, whether now existing
or owned or acquired, developed or arising during the term of this Agreement
(collectively, the “Intellectual Property Collateral”):

-2-



--------------------------------------------------------------------------------



 



          (i) all patents and patent applications, domestic or foreign, all
licenses relating to any of the foregoing and all income and royalties with
respect to any licenses (including, without limitation, such patents and patent
applications as described in Schedule A hereto), all rights to sue for past,
present or future infringement thereof, all rights arising therefrom and
pertaining thereto and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof;
          (ii) all state (including common law), federal and foreign trademarks,
service marks and trade names, URLs and domain names, and applications for
registration of such trademarks, service marks and trade names, URLs and domain
names, all licenses relating to any of the foregoing and all income and
royalties with respect to any licenses (including, without limitation, such
marks, names and applications as described in Schedule B hereto), whether
registered or unregistered and wherever registered, all rights to sue for past,
present or future infringement or unconsented use thereof, all rights arising
therefrom and pertaining thereto and all reissues, extensions and renewals
thereof; and
          (iii) the entire goodwill of or associated with the businesses now or
hereafter conducted by the Company connected with and symbolized by any of the
aforementioned properties and assets;
          (iv) all general intangibles (as defined in the UCC); and
          (v) all products and proceeds of any and all of the foregoing.
     (b) This Agreement shall create a continuing security interest in the
Intellectual Property Collateral which shall remain in effect until terminated
in accordance with Section 16 hereof.
     (c) Notwithstanding the foregoing provisions of this Section 1, the grant
of a security interest as provided herein shall not extend to, and the term
“Intellectual Property Collateral” shall not include, any general intangibles of
the Company (whether owned or held as licensee or lessee, or otherwise), to the
extent that (i) such general intangibles are not assignable or capable of being
encumbered as a matter of law or under the terms of the license, lease or other
agreement applicable thereto (but solely to the extent that any such restriction
shall be enforceable under applicable law), without the consent of the licensor
or lessor thereof or other applicable party thereto and (ii) such consent has
not been obtained.
SECTION 2 Further Assurances; Appointment of Secured Party as Attorney-in-Fact.
The Company at its expense shall execute and deliver, or cause to be executed
and delivered, to Secured Parties any and all documents and instruments
reasonably necessary to perfect and continue perfected, maintain the priority of
or provide notice of such Secured Party’s security interest in the Intellectual
Property Collateral and to accomplish the purposes of this Agreement. Each
Secured Party shall have the right to, in the name of the Company, or in the
name of such Secured Party or otherwise, without notice to or assent by the
Company, and the Company hereby irrevocably constitutes and appoints each
Secured Party (or any agent designated by it) acting as the Company’s true and
lawful attorney-in-fact with full power and authority, to sign the name of the
Company on all or any of such documents or instruments and perform all other

-3-



--------------------------------------------------------------------------------



 



acts that such Secured Party deems necessary or advisable in order to perfect or
continue to perfect, maintain the priority or enforceability of or provide
notice of such Secured Party’s security interest in, the Intellectual Property
Collateral. Following the occurrence of an Event of Default, each Secured Party
shall have the right to, in the name of the Company, or in the name of such
Secured Party or otherwise, to (A) maintain, preserve and protect the
Intellectual Property Collateral and to accomplish the purposes of this
Agreement (after the occurrence of any Event of Default), (B) to defend, settle,
adjust or institute any action, suit or proceeding with respect to the
Intellectual Property Collateral (after the occurrence of any Event of Default),
(C) to assert or retain any rights under any license agreement for any of the
Intellectual Property Collateral, including without limitation any rights of the
Company arising under Section 365(n) of the Bankruptcy Code (after the
occurrence of any Event of Default), and (D) to execute any and all
applications, documents, papers and instruments for Secured Party to use the
Intellectual Property Collateral, to grant or issue any exclusive or
non-exclusive license or sub-license with respect to any Intellectual Property
Collateral, and to assign, convey or otherwise transfer title in or dispose of
the Intellectual Property Collateral (after the occurrence of any Event of
Default); provided, however, that in no event shall Secured Party have the
unilateral power, prior to the occurrence and continuation of an Event of
Default, to assign any of the Intellectual Property Collateral to any Person,
including itself, without the Company’s written consent. Solely for purposes of
the foregoing, the Company appoints each Secured Party to act as the Company’s
true and lawful attorney-in-fact, effective on the occurrence of an Event of
Default, with full power and authority to execute any and all other documents
and instruments, and to perform any and all acts and things for and on behalf of
the Company, which are necessary or advisable. The power of attorney set forth
in this Section 3, being coupled with an interest is irrevocable so long as this
Agreement shall not have terminated in accordance with Section 16.
SECTION 3 Future Rights. Except as otherwise expressly agreed to in writing by
Secured Parties, if and when, during the term of this Agreement, the Company
shall obtain rights to any new patentable inventions or any new trademarks, or
become entitled to the benefit of any of the foregoing, or obtain rights or
benefits with respect to any reissue, division, continuation, renewal, extension
or continuation-in-part of any patents or trademarks, or any improvement of any
patent, the provisions of Section 1 shall automatically apply thereto and the
Company shall give to Secured Parties reasonable notice thereof. The Company
shall take commercially reasonable steps to ensure the validity, perfection,
priority and enforceability of the security interests of each Secured Party in
such future acquired Intellectual Property Collateral; provided, however, that
the Company shall not be required to register any patents or trademarks with the
PTO except to the extent consistent with the Company’s past and commercially
feasible practices.
SECTION 4 Secured Party’s Duties. Notwithstanding any provision contained in
this Agreement, each Secured Party shall have no duty to exercise any of the
rights, privileges or powers afforded to it and shall not be responsible to the
Company or any other Person for any failure to do so or delay in doing so.
Except for the accounting for moneys actually received by such Secured Party
hereunder or in connection herewith, each Secured Party shall have no duty or
liability to exercise or preserve any rights, privileges or powers pertaining to
the Intellectual Property Collateral.
SECTION 5 Representations and Warranties. The Company represents and warrants to
each Secured Party as of the date of this Agreement that:

-4-



--------------------------------------------------------------------------------



 



     (a) A true and correct list of all of the existing Intellectual Property
Collateral consisting of U.S. and foreign patents and patent applications and/or
registrations owned by the Company, in whole or in part, is set forth in
Schedule A.
     (b) A true and correct list of all of the existing Intellectual Property
Collateral consisting of U.S. trademarks, trademark registrations and/or
applications owned by the Company, in whole or in part, is set forth in
Schedule B.
     (c) To the Company’s knowledge, all patents, trademarks, service marks and
trade names of the Company are subsisting and have not been adjudged invalid or
unenforceable in whole or in part.
     (d) To the Company’s knowledge, all maintenance fees required to be paid on
account of any patents or trademarks of the Company have been timely paid for
maintaining such patents and trademarks in force, and, to the Company’s
knowledge, each of the patents and trademarks constituting part of the
Intellectual Property Collateral is valid and enforceable.
     (e) No material infringement or unauthorized use presently is being made of
any Intellectual Property Collateral by any Person.
     (f) To the Company’s knowledge, the Company is the sole and exclusive owner
of the Intellectual Property Collateral and the past, present and contemplated
future use of such Intellectual Property Collateral by the Company has not, does
not and will not infringe or violate any right, privilege or license agreement
of or with any other Person.
SECTION 6 Covenants. So long as any of the Obligations remain unsatisfied or
until this Agreement has terminated pursuant to Section 16 hereof:
     (a) The Company will appear in and defend any action, suit or proceeding
which may affect to a material extent its title to, or each Secured Party’s
rights or interest in, the Intellectual Property Collateral.
     (b) The Company will not knowingly allow or suffer any Intellectual
Property Collateral to become abandoned, nor any registration thereof to be
terminated, forfeited, expired or dedicated to the public without the prior
written consent of Secured Parties.
     (c) The Company will take commercially reasonable action to prosecute all
applications for patents and trademarks (subject to the advice of trademark
counsel), and file and prosecute any and all continuations,
continuations-in-part, applications for reissue, applications for certificate of
correction and like matters as shall be reasonable and appropriate in accordance
with prudent business practice, and promptly pay any and all maintenance,
license, registration and other fees, taxes and expenses incurred in connection
with any Intellectual Property Collateral.

-5-



--------------------------------------------------------------------------------



 



SECTION 7 Secured Party’s Rights and Remedies.
     (a) Each Secured Party shall have all rights and remedies available to it
under the New Security Agreement and applicable law with respect to the security
interests in any of the Intellectual Property Collateral or any other
collateral. The Company agrees that such rights and remedies include, but are
not limited to, the right of Secured Party as a secured party to sell or
otherwise dispose of its collateral after default pursuant to the UCC. The
Company agrees that Secured Party shall at all times have such royalty free
licenses, to the extent permitted by law, for any Intellectual Property
Collateral that shall be reasonably necessary to permit the exercise of any of
Secured Party’s respective rights or remedies upon or after the occurrence of an
Event of Default and shall additionally have the right to license and/or
sublicense any Intellectual Property Collateral, whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any of the
Intellectual Property Collateral, throughout the world for such term or terms,
on such conditions, and in such manner, as such Secured Party in its sole
discretion shall determine in connection with the exercise of any of such rights
or remedies. In addition to and without limiting any of the foregoing, upon the
occurrence and during the continuance of an Event of Default, each Secured Party
shall have the right but shall in no way be obligated to bring suit, or to take
such other action as such Secured Party deems necessary or advisable, in the
name of the Company or such Secured Party, to enforce or protect any of the
Intellectual Property Collateral, in which event the Company shall, at the
request of such Secured Party, do any and all lawful acts and execute any and
all documents required by such Secured Party in aid of such enforcement. To the
extent that Secured Party shall elect not to bring suit to enforce such
Intellectual Property Collateral, the Company agrees to use all reasonable
measures, whether by action, suit, proceeding or otherwise, to prevent the
infringement, misappropriation or violations thereof by others and for that
purpose agrees take commercially reasonable steps to maintain any action, suit
or proceeding against any Person necessary to prevent such infringement,
misappropriation or violation.
     (b) The cash proceeds actually received from the sale or other disposition
or collection of Intellectual Property Collateral, and any other amounts
received in respect of the Intellectual Property Collateral the application of
which is not otherwise provided for herein, shall be applied as provided in the
New Security Agreement.
SECTION 8 Notices. All notices and other communications hereunder shall be given
as provided in the New Security Agreement.
SECTION 9 No Waiver; Cumulative Remedies. No failure on the part of each Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to each Secured Party.
SECTION 10 Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses of each Secured Party, including reasonable
attorneys’ fees, in connection with the enforcement or attempted enforcement of,
and preservation of any rights or interests under, this Agreement, and the
assignment, sale or other disposal of any of the Intellectual Property
Collateral.

-6-



--------------------------------------------------------------------------------



 



SECTION 11 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties thereto and their respective
successors and assigns.
SECTION 12 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Minnesota, except to the extent that
the validity or perfection of the security interests hereunder in respect of any
Intellectual Property Collateral are governed by federal law and except to the
extent that Secured Parties shall have greater rights or remedies under federal
law, in which case such choice of Minnesota law shall not be deemed to deprive
Secured Parties of such rights and remedies as may be available under federal
law.
SECTION 13 Amendment. This Agreement shall not be amended except by the written
agreement of the parties.
SECTION 14 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.
SECTION 15 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
SECTION 16 Termination. Upon payment and performance in full of all Obligations,
this Agreement shall terminate and Secured Parties shall promptly execute and
deliver to the Company such documents and instruments reasonably requested by
the Company as shall be necessary to evidence termination of all security
interests given by the Company to Secured Parties hereunder, including
cancellation of this Agreement by written notice from Secured Parties to the
PTO; provided, however, that the obligations of the Company under Section 10
hereof shall survive such termination.
SECTION 17 New Security Agreement. The Company acknowledges that the rights and
remedies of each Secured Party with respect to the security interests in the
Intellectual Property Collateral granted hereby are more fully set forth in the
New Security Agreement and all such rights and remedies are cumulative.
SECTION 18 No Inconsistent Requirements. The Company acknowledges that this
Agreement and the New Security Agreement may contain covenants and other terms
and provisions variously stated regarding the same or similar matters, and the
Company agrees that all such covenants, terms and provisions are cumulative and
all shall be performed and satisfied in accordance with their respective terms.
SECTION 19 Conflicts. In the event of any conflict or inconsistency between this
Agreement and the New Security Agreement, the terms of this Agreement shall
control.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.

                The Company:   Secured Parties:
 
            Sutura, Inc.   Pandora Select Partners, L.P.,
Whitebox Hedged High Yield Partners, L.P.,
Whitebox Convertible Arbitrage Partners, L.P.,
and Whitebox Intermarket Partners, L.P.
 
           
By
      By    
 
           
 
 
Anthony A. Nobles, President and
Chief Executive Officer
  Its    
 
           
 
           
 
           
 
       
 
      Gary S. Kohler
 
           
 
           
 
       
 
      Scot W. Malloy

-8-



--------------------------------------------------------------------------------



 



SCHEDULE A
to
PATENT AND TRADEMARK SECURITY AGREEMENT
     1. Issued U.S. Patents of the Company

                      PATENT #   ISSUE DATE   TITLE  
1.
    5860990     01/19/1999   METHOD AND APPARATUS FOR SUTURING  
2.
    6117144     09/12/2000   SUTURING DEVICE AND METHOD FOR SEALING AN OPENING
IN A BLOOD VESSEL OR OTHER BIOLOGICAL STRUCTURE  
3.
    5820631     10/13/1998   DEVICE AND METHOD FOR SUTURING TISSUE ADJACENT TO A
BLOOD VESSEL  
4.
    6733509     05/11/2004   SUTURE CUTTER  
5.
    6245079     06/12/2001   SUTURING DEVICE AND METHOD FOR SEALING AN OPENING
IN A BLOOD VESSEL OR OTHER BIOLOGICAL STRUCTURE  
6.
    6551331     04/22/2003   SUTURING DEVICE AND METHOD FOR SEALING AN OPENING
IN A BLOOD VESSEL OR OTHER BIOLOGICAL STRUCTURE  
7.
    6262052     05/13/2003   SUTURING DEVICE AND METHOD

     2. Pending U.S. Patent Applications of the Company

      REFERENCE   TITLE  
1.
  SUTURING DEVICE AND METHOD FOR SEALING AN OPENING IN A BLOOD VESSEL OR OTHER
BIOLOGICAL STRUCTURE  
2.
  SUTURING DEVICE AND METHOD  
3.
  SUTURE CUTTER

     3. Issued International Patents of the Company

                      COUNTRY   NUMBER   DATE   TITLE
1.
               

SCHEDULE A – PAGE 1



--------------------------------------------------------------------------------



 



     4. Pending International Patent Applications of the Company

          REFERENCE   COUNTRY   TITLE  
1.
  CA   SUTURING DEVICE FOR SEALING AN OPENING IN A BLOOD VESSEL  
2.
  CN   SUTURING DEVICE FOR SEALING AN OPENING IN A BLOOD VESSEL  
3.
  EP   SUTURING DEVICE FOR SEALING AN OPENING IN A BLOOD VESSEL OR OTHER
BIOLOGICAL STRUCTURE  
4.
  HK   SUTURING DEVICE FOR SEALING AN OPENING IN A BLOOD VESSEL  
5.
  JP   SUTURING DEVICE FOR SEALING AN OPENING IN A BLOOD VESSEL OR OTHER
BIOLOGICAL STRUCTURE  
6.
  AU   SUTURING DEVICE FOR SEALING AN OPENING IN A BLOOD VESSEL  
7.
  JP   KNOT PUSHER

SCHEDULE A – PAGE 2



--------------------------------------------------------------------------------



 



SCHEDULE B
To
PATENT AND TRADEMARK SECURITY AGREEMENT

1.   Trademarks of the Company Registered with USPTO                 Sutura®    
            SuperStich®   2.   Unregistered Marks       A.     BECAUSE CLOSURE
SHOULD BE THE SIMPLEST PART OF THE PROCEDURE — Serial No. 76/070659      
B.     SIMPLIFYING CLOSURE WITH SURGICAL PRECISION — Serial
No. 76/070657586739.3

 